Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants’ Response to Restriction Requirement, filed 17 December 2020, is acknowledged.  Upon finalization and entry of the Restriction Requirement (see below), claims 30 – 41, 46 – 49, and 54 will be available for substantive examination.
Response to Restriction Requirement 
The Examiner acknowledges Applicants’ provisional election, with traverse, of the election of Group I, claims 30 – 41, 46 – 49, and 54.  Applicants traverse the Requirement on the basis, in general, that the common technical feature of the inventive groups defines a contribution over the prior art.  More specifically, Applicants argue that Horrobin ‘177 “neither teaches nor suggests a mixture of mono-, di- and triglycerides, let alone the ratio thereof, i.e., 15-60 : 25-60 : 0-45, as claimed,” and that Breton FR ‘459 “fails to teach or suggest a composition suitable in the treatment of cancer or cancer cachexia.”
Applicants argue that searching the inventions together would not present an undue burden to the Examiner.  This is not found persuasive because 37 CFR § 1.499 (MPEP § 1893.03(d)) provides that an Examiner may require the restriction of claims for a national stage application that lacks unity of invention pursuant to § 1.1475 and, therefore, is not required to follow the findings of the IPEA.  Secondly, consideration of burden of search and examination is immaterial in establishing lack of unity in an application filed pursuant to § 371.   

Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112, ¶2 (pre-AIA ):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 54 is rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 recites the limitation "the treatment" involving use of the composition of claim 30.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction or cancellation of the claim is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 30 – 41, 46 – 49, and 54 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2005/0129830 A1 to Koike, S., et al., claiming priority to 7 August 2002 (“Koike ‘830”), in view of FR 2 955 459 to Breton, G. and S. Lozachmeur, claiming priority to 28 January 2010, identified on the IDS filed 21 August 2017 (“Breton FR ‘459”), of record.


The Invention As Claimed 
	Applicants claim a composition comprising a fatty acid oil mixture comprising at least 60 weight% EPA and DHA, by weight of the fatty acid oil mixture, wherein at least 15 weight% of the fatty acids of the fatty acid oil mixture are in the form of monoacylglycerides, wherein the weight ratio between the mono-, di- and triacylglyceride components of the fatty acids in the fatty acid oil mixture is 15-60:25-60:0-45, wherein 15-95 weight% of the fatty acids of the fatty acid oil mixture are in the form of monoacylglycerides, wherein the amount of fatty acid alkyl esters is at most up to 10 weight%, by weight of the fatty acid oil mixture, wherein 20-60% of the fatty acids of the fatty acid oil mixture are in the form of diacylglycerides, wherein 0-30 weight% of the fatty acids of the fatty acid oil mixture are in the form of triacylglycerides, wherein the weight ratio between the mono-, di- and triacylglyceride components of the fatty acids in the fatty acid oil mixture is 15-60:40-60:0-45, wherein the fatty acid oil mixture comprises at least 70 weight% EPA and DHA, by weight of the fatty acid oil mixture, wherein the fatty acid oil mixture comprises at least 65 weight% EPA and DHA, by weight of the fatty acid oil mixture, wherein the weight ratio of EPA:DHA is from about 1:10 to about 10:1, wherein the weight ratio of omega-3 fatty acids to omega-6 fatty acids is at least 14:1, wherein the composition comprises an antioxidant, and wherein the bioavailability of the fatty acids of the fatty acid oil mixture is at least 20 % higher compared to a similar fatty acid ethyl ester composition.
The Teachings of the Cited Art 
	Koike ‘830 discloses an oil or fat composition comprising from 80 to 99.9% wgt of a monoglyceride containing 20 to 75% wgt of docosahexaenoic acid (DHA) [C22:6], 0.1 to 25% wgt of eicosapentaenoic acid (EPA) [C20:5], wherein the weight ratio of DHA/EPA is 2, or more, and from 0.1 to 20% wgt of a diglyceride (see Abstract), wherein the composition further comprises an Ω-6 unsaturated fatty acid having from 8 to 22 carbon atoms, such as linoleic acid or ɣ-linolenic acid, in an amount of from 0.1 to 25% wgt (see ¶[0019]), wherein the composition further comprises a saturated fatty acid in an amount of from 0 to 30 % wgt (see ¶[0020]), wherein the monoglyceride component of the oil or fat composition is present in an amount of from 80 to 99.9% wgt (see ¶[0021]), wherein the diglyceride component is present in the oil or fat composition in an amount of from 0.1 to 20% wgt (see ¶[0022]), wherein the constituent fatty acids of the diglyceride are preferably similar to those of the monoglyceride component (see ¶[0023]), wherein the content of triglycerides in the oil or fat composition is preferably 19.9 wt.% or less, or more preferably from 0 to 9% wgt (see ¶[0024]), wherein the constituent fatty acids of the triglyceride are preferably similar to those of the monoglyceride (see ¶[0025]), wherein the content of free fatty acids, or salts thereof, in the oil or fat composition is 5% wgt, or less, or 0 to 2.5% wgt (see ¶[0026]), wherein the free fatty acid or salt thereof contained in the oil or fat composition of the present invention are preferably similar to the constituent fatty acids of the monoglyceride  (see ¶[0027]), wherein the oil or fat compositions further include an antioxidant, such as catechin, tocopherol, vitamin C fatty acid esters, butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), tertiary butylated hydroquinone (TBHQ), phospholipids and natural antioxidant components, either singly or in combination, in an amount of from 0.01 to 5% wgt (see ¶[0030]), wherein the oil or fat compositions may be comprised in pharmaceuticals are formulated for oral administration, such as in the form of powders, granules, capsules, pills, and tablets, and liquid preparations such as solutions, suspensions, and emulsions (see ¶[0037]), wherein the pharmaceuticals are used for obesity preventive remedies (id.), and wherein the pharmaceuticals can be formulated in tablets (see ¶[0078]), or capsules (see ¶[0079]).  The reference does not disclose compositions wherein the ratio of mono-, di-, and triglyceride components is 15-60:25-50:0-45.  The teachings of Breton FR ‘459 remedy that deficiency.
Breton FR ‘459 discloses oily or fatty compositions exhibiting a specific glyceride and fatty acid composition (see p. 1, 1st para.), wherein the compositions encompass a recognition of the fact that there is competition between families of essential fatty acids Omega-6 and Omega-3 (such as  eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)), and that a developmental harmoniousness of the human organism requires that the quantities of Omega-6 and Omega-3 present in our diet are in a ratio less than 5 (see p. 1, para. 2), wherein DHA plays a fundamental role in the architecture of membranes and the cellular functioning, and the brain and heart need DHA for function optimally (id.), wherein marine animals such as fish, such as  herring and sardines, and crustaceans, and microalgae are the main sources of EPA and DHA (see p. 3, para. 2), wherein long-chain polyunsaturated fatty acids are known to be more bioavailable in the form of monoglycerides than in the form of di- or triglycerides (id.), wherein the compositions comprise more than 50% of the fatty acids in the form of monoglycerides, and more than 20% of the fatty acids as DHA monoglycerides (see p. 5, 2nd para.), wherein a composition comprising at least 98% lipids has 50 to 95% monoglycerides relative to the total amount of mono-, di-, and triglycerides, and ethyl esters of fatty acids and, preferably, less than 15% triglycerides (see p. 6, 1st para.), wherein more than 50% - 70% of the monoglycerides of the composition of the invention are in sn1/3 form (see p. 7, 2nd para.), wherein the composition has as a glycedic composition of from 50 to 60% of monoglycerides (preferably about 53%), from 30 to 40% of diglycerides (preferably about 35%), and from 0 to 20% of triglycerides (preferably about 10%), relative to the total amount of monoglycerides, diglycerides, triglycerides and esters ethyl fatty acids (see p. 8, 2nd para.), and wherein the composition comprises one or more anti-oxidants in an amount sufficient to be stable against oxidation.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare an oil or fat composition comprising a monoglyceride component containing 20 to 75% wgt of docosahexaenoic acid (DHA) [C22:6] and 0.1 to 25% wgt of eicosapentaenoic acid (EPA) [C20:5], wherein the weight ratio of DHA/EPA is 2, or more, and a diglyceride component, wherein the composition further comprises an Ω-6 unsaturated fatty acid, such as linoleic acid or ɣ-linolenic acid, in an amount of from 0.1 to 25% wgt, wherein the constituent fatty acids of the diglyceride are preferably similar to those of the monoglyceride component, wherein the content of triglycerides in the oil or fat composition is preferably 19.9 wt.% or less, or more preferably from 0 to 9% wgt, wherein the constituent fatty acids of the triglyceride are preferably similar to those of the monoglyceride, wherein the oil or fat compositions further include an antioxidant, such as catechin, tocopherol, vitamin C fatty acid esters, butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), tertiary butylated hydroquinone (TBHQ), phospholipids and natural antioxidant components, either singly or in combination, wherein the oil or fat compositions may be comprised in pharmaceuticals, and wherein the pharmaceuticals are used for obesity preventive remedies, as taught by Koike ‘830, and wherein the composition, in an specific embodiment comprises 53% wgt monoglycerides, 35% wgt diglycerides, and 10% wgt triglycerides, as taught by Breton FR ‘459.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Breton FR ‘459 to the effect that the disclosed ration of glyceride components has particular utility, particularly in nutritional and/or food compositions.
	With respect to the limitation recited in claim 31, and claims dependent therefrom, the limitation directed to the compositions of the invention “for use in the therapeutic and/or prophylactic treatment of cachexia,” it is the Examiner’s position that such limitations are nothing more than a statement of intended use, and, as such, is not accorded patentable weight.  Such recitations are generally not accorded any patentable weight where they merely recite the purpose of a process, or the intended use of a structure, and where the body of the claim does not depend on such recitation for completeness but, instead, the process steps or structural limitations are able to stand alone.  See, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Such is the case with claim 31, wherein the features of the composition are fully recited in the claim, and the use does not further define any structure.
	With respect to claim 41, the Examiner notes that the cited references do not expressly disclose bioavailability comparisons with other compositions in the art.  However, the Examiner notes that Applicants’ specification, at p. 10, ll. 36 – 43, discloses that the higher bioavailability of fatty acids in the composition of the invention is attributed to the content of DHA and EPA in the fatty acid oil mixture, specifically at levels of 50% wgt, or higher, of DHA and EPA.  In this regard, the Examiner further notes that Koike ‘830 discloses an oil or fat composition comprising from 80 to 99.9% wgt of a monoglyceride containing 20 to 75% wgt of docosahexaenoic acid (DHA), and 0.1 to 25% wgt of eicosapentaenoic acid (EPA).  Based on the ranges taught for the content of DHA and EPA in the disclosed compositions, it is the Examiner’s position that the compositions of Koike ‘830 would comprise a range of DHA/EPA content that would exceed the 50% wgt level that Applicants attribute to the enhanced bioavailability of fatty acids in their oil mixtures, and would, thus, necessarily possess the functional characteristic of enhanced bioavailability that would read on claim 41, rendering it prima facie obvious.
With respect to claims 46 – 49 and 54, it is the Examiner's position that limitations in these claims are solely directed to use of the compositions of the invention, specifically “for use in the therapeutic and/or prophylactic treatment of cachexia.”  As such, these limitations are no more than a statement of intended purpose and, as such, is not accorded patentable weight.  Such recitations are generally not accorded any patentable weight where they merely recite the purpose of a process, or the intended use of a structure, and where the body of the claim does not depend on such recitation for completeness but, instead, the process steps or structural limitations are able to stand alone.  See, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Such is the case with the claims at issue, wherein the features of the composition are fully recited in claim 30, and the use does not further define any structure.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 30 – 41, 46 – 49, and 54 would have been obvious within the meaning of 35 USC § 103.



NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619